Exhibit ASPECT GLOBAL DIVERSIFIED FUND LP SELLING AGREEMENT Aspect Global Diversified Fund LP (the “Partnership”), a limited partnership organized pursuant to a certificate of limited partnership filed on March 23, 2007 (the “Certificate of Limited Partnership”) and a limited partnership agreement dated as of March 23, 2007 (the “Limited Partnership Agreement”) under the Delaware Revised Uniform Limited Partnership Act (the “DRULPA”), will offer, subject to the terms and conditions set forth in this Selling Agreement (“Agreement”), to, sell, and issue up to 1,200,000 units of limited partnership interest in the Partnership (“Units”), in three classes of Units (“Class A Units”, “Class B Units” and “Class I Units”, collectively, the “Units”) Steben & Company, Inc., a Maryland corporation (“SCI”), is the sole general partner of the Partnership (the “General Partner”). The undersigned (the “Selling Agent”), a corporation will act as a selling agent for the Partnership on a “best efforts” basis, in accordance with the terms and conditions of this Agreement. 1.Representations and Warranties of the General Partner and the Partnership.The General Partner represents and warrants to each of the other parties hereto as to itself, and the Partnership represents and warrants to the Selling Agent as to itself, with respect to the agreements to which it is a party and with respect to the other applicable documents, as follows: (a)The Partnership has provided to the Selling Agent, and filed with the Securities and Exchange Commission (the “SEC”) on [], 2008, a registration statement on FormS-1 (SEC File No. 333-148049), for the registration of 1,200,000 Units, under the Securities Act of 1933, as amended (the “1933 Act”), and the rules and regulations promulgated by the SEC thereunder (the “SEC Regulations”).
